Citation Nr: 1214132	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-18 970A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for light perception only, amblyopia, and hypermetropia of the left eye.

2.  Whether there is new and material evidence to reopen a previously denied claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his petition to reopen these claims, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board - often referred to as a Travel Board hearing.

But as concerning the petition to reopen the claim for service connection for an acquired psychiatric disorder, inclusive of PTSD, this claim requires further development before being decided on appeal.  So the Board is remanding this claim to the RO via the Appeals Management Center (AMC).  Whereas the Board is going ahead and adjudicating the petition to reopen the claim for service connection for left eye disability.


FINDINGS OF FACT

1.  An unappealed March 1973 rating decision initially considered and denied this claim for service connection for left eye disability (namely, for blindness) because the medical and other evidence then of record showed this was a pre-existing disability that had not been aggravated during or by the Veteran's military service beyond the condition's natural progression.

2.  The additional evidence since received is cumulative or redundant of evidence already considered in that earlier decision, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.

CONCLUSIONS OF LAW

1.  The March 1973 rating decision initially considering and denying this claim for service connection for left-eye blindness is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing him of the information and evidence not of record that was necessary to substantiate his claim, (2) informing him of the information and evidence VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, with regards to the need for new and material evidence to reopen this claim, that May 2008 VCAA notice letter also is compliant with the decision by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) in Kent v. Nicholson, 20 Vet. App. 1 (2006), as it sufficiently explained the reasons and bases of the prior denial of this claim (i.e., the deficiencies in the evidence when the claim was previously considered).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

As well, that May 2008 VCAA letter provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required VCAA notice.

Consider, as well, that the RO issued that May 2008 VCAA notice letter prior to the September 2008 adverse determination on appeal, so in the preferred sequence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regards to the provision of that VCAA notice since it preceded the initial adjudication of the claim.  And even had, per chance, it not, VA would only have needed to provide all necessary notice and then readjudicate the claim, such as in a statement of the case (SOC) or supplemental SOC (SSOC), to in turn rectify ("cure") the timing defect in the provision of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In that eventuality the intended purpose of the notice would not have been frustrated, rather preserved, as the Veteran still would have been given an opportunity to participate effectively in the adjudication of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice errors are not presumptively prejudicial and that this is a case-by-case determination; moreover, as the pleading party, the Veteran, not VA, bears this burden of proof, and the error, even if shown, has to be prejudicial, meaning outcome determinative of the claim).  See, too, 38 U.S.C.A. § 20.1102.

And as for the duty to assist, the RO obtained the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  He and his representative also have submitted several lay statements in support of the claim.  And while it appears that he may be receiving disability benefits from the Social Security Administration (SSA), he also has clarified that he is receiving these benefits for his psychiatric disability, not instead on account of his left eye disability.  So there is no need to remand this claim to obtain these records as they are irrelevant to this claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  Thus, as there is no indication that any additional evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

Because this claim has been previously considered and denied, and the prior decision was not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen this claim, irrespective of what the RO may have determined concerning this, because this threshold preliminary determinative affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant because further consideration of the claim is neither required nor permitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, this presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

A March 1973 rating decision initially considered and denied this claim for service connection for left eye disability (blindness).  The primary basis of that denial was that the evidence indicated this was a pre-existing disability that had not been aggravated during or by the Veteran's military service beyond the condition's natural progression.  In making this determination, the RO considered his enlistment examination showing that vision in this eye even when entering service was just 20/200, and a VA examination in February 1973, so only a few relatively short months after his discharge from service in October 1972, had shown that his visual acuity in this eye had remained the same as it was when examined for enlistment into the military.  Hence, there was not the required indication of a chronic or permanent worsening of this pre-existing disability.  If, as here, 
a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  And, in that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The RO appropriately notified the Veteran of that March 1973 decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since that March 1973 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether it was on the underlying merits or, instead, a prior petition to reopen the claim).

Since that March 1973 decision, there has been a considerable amount of records and other evidence added to the claims file, including additional VA treatment records, personal statements, and the transcript of the testimony the Veteran gave during his recent February2012 hearing before the Board.  But none of this additional evidence, even if new, is also material to the claim in terms of suggesting his pre-existing left-eye disability was aggravated during or by his military service.

In a precedent case, Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen the claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, though, there has never been any dispute over whether the Veteran has left eye disability.  Indeed, to the contrary, this was readily evident even at the time of the RO's initial consideration of this claim in March 1973 since, even then, his claim was predicated on being what amounted to legally blind in this eye (having at most only light perception).  What was deficient in his claim, both then and now, is the necessary evidence of a chronic or permanent worsening of this disability during or as a consequence of his military service beyond the condition's natural progression.  And as the VA examiner who evaluated him in February 1973 relatively soon after service concluded, there was no indication of an appreciable worsening of the vision in this eye when comparing the visual acuity of this eye prior to service, as reflected in the results of the enlistment examination, with the visual acuity in this eye after service as shown by the results of that VA compensation examination soon.  Hence, there was a tangible measure of visual acuity of this eye both pre and post service.  Independent medical evidence generally is needed to support a finding that a pre-existing disability increased in severity during service beyond its natural progression, and there was no such supporting medical evidence in this instance and still is not.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).


Instead, most of the additional records submitted or otherwise obtained since that March 1973 decision are not even pertinent to this claim for left eye disability, rather, they concern other unrelated conditions.  Indeed, there is no additional medical evidence whatsoever suggesting aggravation of the pre-existing left eye disability during or as a consequence of the Veteran's service.  The records merely show more recent evaluation and treatment he has received for this disability.  And merely submitting additional records of this ongoing treatment does nothing to address the more determinative issue of aggravation - that is, whether his left eye disability was aggravated by his service - particularly since none of these records suggest he now has additional disability affecting this eye possibly the result of his service and, in particular, the type of activity and events he alleges to have occurred in service.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence). 

There still is no evidence, other than his unsubstantiated lay allegations, suggesting his left eye disability was aggravated during or by his service.  The Court has held that lay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again pointed this out.  But aside from this, his written and oral lay testimony is merely reiterating arguments he made prior to the RO earlier denying this claim.  Then, just as now, he is attributing his left eye disability to his military service, but without accounting for the fact that it was evident he had significantly decreased visual acuity in this eye even before beginning his service, so even prior to the events in service that he believes aggravated this pre-existing disability, including, in his estimation, the injury to this eye in service during a training exercise and not promptly receiving the medical attention and care he needed in the aftermath to prevent a worsening of this condition.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final and binding denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Lastly, refractive errors like the amblyopia and hypermetropia that have been diagnosed are not considered diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, thus, generally not service connectable as a matter of law.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this proposition could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Here, though, none of the additional evidence since the prior final and binding decision in March 1973 addresses this element of aggravation that was missing in that prior denial of the claim or even this additional notion of superimposed disease or injury during military service resulting in disability apart from the refractive error.  Thus, there is no new and material evidence to reopen the claim for light perception only, amblyopia, and hypermetropia of the left eye, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

The petition to reopen the claim for service connection for light perception only, amblyopia, and hypermetropia of the left eye is denied.


REMAND

A remand is necessary to obtain any existing, but outstanding, treatment records concerning the remaining claim for an acquired psychiatric disorder inclusive of PTSD.  On a VA Form 21-4142 dated in February 2008, the Veteran indicated that he had received psychiatric treatment at the VA Hospital in Palo Alto/Menlo Park, California, in 1976 and 1977, and at the VA Hospital in Denver, Colorado, in 1976.  He additionally indicated on this form that he had been evaluated for a psychiatric disability by the SSA in 1984.  And during his February 2012 Travel Board hearing, he appeared to allude to receiving treatment currently for his psychiatric disability, though it was unclear from his testimony whether he receives treatment exclusively from private doctors or also at a VA medical center (VAMC).  A preliminary review of his claims file reveals that, while 1976 and 1977 VA treatment records maintained by the VAMC in Palo Alto, California, have been obtained, the RO has not obtained any treatment records from the VAMC in Denver, Colorado, and absolutely no SSA records have been obtained.

VA's duty to assist the Veteran with this claim includes obtaining records of his relevant medical treatment.  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(1), (c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice and possession of records generated by VA).  And while disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Because any record of treatment and claims for disability benefits for an acquired psychiatric disability may be pertinent to his VA claim, the AMC must attempt to obtain these additional records and, if they do not exist or no longer exist, must make an express declaration confirming that further attempts to obtain these records would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Obtain all relevant VA medical records concerning any evaluation or treatment the Veteran received for his psychiatric disability during 1976 and 1977, particularly at the VAMC in Denver, Colorado.  And because these records are in the possession of a Federal department or agency, namely, VA, the requests for these records are governed by 38 C.F.R. § 3.159(c)(2).  He also must be appropriately notified of any inability to obtain any existing records.  38 C.F.R. § 3.159(e)(1).

Also ask him whether there are any additional treatment records (VA and/or private) that need to be obtained and considered in this appeal, including especially, but not limited to, any current records of treatment for PTSD or other mental illness.

Obtain all identified records, that is, those not already on file.  If they are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  Appropriately notify him of any inability to obtain any indentified records.  38 C.F.R. § 3.159(e)(1).
 
2.  Request from the SSA any records associated with the Veteran's disability claim(s).  Request copies of the disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.  Id.

3.  Then readjudicate this claim in light of all additional evidence obtained.  If this claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


